
	
		I
		112th CONGRESS
		2d Session
		H. R. 4082
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Higgins (for
			 himself, Mr. McIntyre,
			 Mr. Moran,
			 Mr. McDermott,
			 Mr. Baca, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title VII of the Social Security Act to require
		  the President to transmit the annual budget of the Social Security
		  Administration without revisions to Congress, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Administration
			 Accountability Act of 2012.
		2.Amending Social
			 Security Administration Budgetary Matters
			(a)Annual
			 BudgetSection 704(b)(1)(A)
			 of the Social Security Act (42 U.S.C. 904(b)(1)(A)) is amended to read as
			 follows:
				
					(b)(1)(A)The Commissioner shall prepare and submit
				an annual budget estimate for the Administration directly to the President and
				Congress.
							.
			(b)Contents of
			 BudgetSection 704(b)(1)(B) of such Act (42 U.S.C. 904(b)(1)(B))
			 is amended to read as follows:
				
					(B)The Commissioner shall include in the
				annual budget prepared pursuant to subparagraph (A) the following:
						(i)The total number of cases pending at each
				hearing office, listed by hearing office, and an aggregate total of all cases
				pending at all hearing offices.
						(ii)The total number of cases pending for over
				the preceding year at each hearing office, listed by both hearing office and
				presiding administrative judge, and an aggregate total of all cases pending for
				over such year at all hearing offices.
						(iii)The average duration of time to process
				each case at each hearing office, listed by hearing office.
						(iv)The staffing levels at each hearing office
				and field office, including a listing of job titles, classifications, and the
				number of staff within each title and
				classification.
						.
			(c)Comprehensive
			 Work Force PlanSection
			 704(b)(2)(A) of such Act (42 U.S.C. 904(b)(2)(A)) is amended by adding at the
			 end the following: Not later than 90 days before a revision of the
			 comprehensive work force plan, the Commissioner shall submit the document
			 setting forth the revision to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate..
			3.Closure of Field
			 or Hearing Offices
			(a)Moratorium on
			 closure or consolidation of field or hearing offices or new limitations on
			 access to such offices
				(1)In
			 generalExcept as provided in
			 paragraph (2), the Commissioner of Social Security shall take no action on or
			 after the date of the enactment of this Act to close or consolidate field or
			 hearing offices of the Social Security Administration or to otherwise impose
			 any new limitation on access to such offices.
				(2)Cessation of
			 moratorium upon report to CongressParagraph (1) shall cease to be effective
			 180 days after the Commissioner submits to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate a
			 detailed report outlining and justifying the process for selecting field or
			 hearing offices to be closed or consolidated or otherwise to have limited
			 access. Such report shall include—
					(A)an analysis of the criteria used for
			 selecting field or hearing offices for closure, consolidation, or limited
			 access;
					(B)a description of
			 how the Commissioner has analyzed and considered relevant factors, including
			 but not limited to transportation and communication burdens faced by
			 individuals serviced by the offices, including elderly and disabled citizens;
			 and
					(C)a description of any method of cost-benefit
			 analysis applied by the Commissioner in connection with closures and
			 consolidations of field or hearing offices, and other limitations on access to
			 field or hearing offices, including any analysis that takes into
			 account—
						(i)the anticipated savings resulting from the
			 closure, consolidation, or limitation on access;
						(ii)the
			 anticipated costs associated with replacing services lost by the closure,
			 consolidation, or limitation on access;
						(iii)the anticipated effects on employees of the
			 offices affected; and
						(iv)such other relevant factors as may be
			 determined by the Commissioner, including but not limited to transportation and
			 communication burdens faced by individuals serviced by the offices, including
			 elderly and disabled citizens.
						(b)Requirements for
			 future closures, consolidations, and new limitations on access
				(1)In
			 generalSection 704 of the Social Security Act (42 U.S.C. 904) is
			 amended by adding at the end the following new subsection:
					
						(f)Field and hearing offices(1)The Commissioner may not close a field or
				hearing office of the Administration, consolidate two or more such offices, or
				otherwise impose any new limitation on public access to any such office, unless
				the Commissioner complies with the requirements of paragraphs (2), (3), and (4)
				in connection with the closure, consolidation, or limitation on public
				access.
							(2)(A)The requirements of this
				paragraph are met in connection with a closure, consolidation, or new
				limitation on access referred to in paragraph (1) only if—
									(i)not later than 120 days before the
				date of the closure, consolidation, or limitation on access, the Commissioner
				provides effective public notice of the proposed closure, consolidation, or
				limitation on access (including, to the extent practicable, notice by direct
				mailing and through community outlets such as newspapers and posting in heavily
				frequented public spaces) to individuals residing in the area serviced by the
				affected office or offices; and
									(ii)not earlier than 30 days after the issuance
				of public notice pursuant to clause (i) and not later than 45 days before the
				date of the proposed closure, consolidation, or limitation on access, the
				Commissioner conducts at least 2 public hearings (scheduled so that the first
				and last such hearings are separated by at least 10 days), at which the
				Commissioner presents the justifications for the closure, consolidation, or
				limitation on access described in subparagraph (B) and provides for attendees
				an opportunity to present their views regarding the proposed closure,
				consolidation, or limitation on access.
									(B)The justifications referred to in
				subparagraph (A)(ii) shall consist of the following:
									(i)an
				analysis of the criteria used for selecting the field or hearing office or
				offices for closure, consolidation, or limited access;
									(ii)a description of how the Commissioner
				has analyzed and considered relevant factors, including but not limited to
				transportation and communication burdens faced by individuals serviced by the
				offices, including elderly and disabled citizens; and
									(iii)a description of a method of cost-benefit
				analysis which shall be applied by the Commissioner in connection with the
				closure, consolidation, or limitation on access, and which shall take into
				account—
										(I)the anticipated savings resulting from the
				closure, consolidation, or limitation on access;
										(II)the anticipated costs associated
				with replacing services lost by the closure, consolidation, or limitation on
				access;
										(III)the anticipated effects on employees of the
				offices affected; and
										(IV)such other relevant factors as may be
				determined by the Commissioner, including but not limited to transportation and
				communication burdens faced by individuals serviced by the offices, including
				elderly and disabled citizens.
										(C)The notice provided pursuant to
				subparagraph (A)(i) shall include notice of the time and place of the public
				hearings to be conducted pursuant to clause (A)(ii) and of the right of
				aggrieved individuals to appeal to the Commissioner regarding the proposed
				closure, consolidation, or limitation on access pursuant to paragraph
				(4).
								(3)The requirements of this paragraph
				are met in connection with a closure, consolidation, or limitation on access
				referred to in paragraph (1) only if, not later than 30 days before the date of
				the proposed closure, consolidation, or limitation on access, the Commissioner
				submits to the Committee on Ways and Means of the House of Representatives, the
				Committee on Finance of the Senate, and each Member of the Congress
				representing a State or congressional district in which the affected office or
				offices are located a detailed final report in support of the closure,
				consolidation, or limitation on access. Such report shall include—
								(A)the justifications described in paragraph
				(2)(B), (including any amendments made to such justifications after the public
				hearings conducted pursuant to paragraph (2)(A));
								(B)any findings made by the Commissioner
				pursuant to the public hearings;
								(C)the status of any appeals regarding
				the closure, consolidation, or new limitation on access which were commenced
				pursuant to paragraph (4) before the date of the report;
								(D)the final decision of the Commissioner
				regarding the closure, consolidation, or new limitation on access; and
								(E)such other information as the
				Commissioner considers relevant.
								(4)(A)Upon timely request by
				any individual who makes a showing in writing described in subparagraph (B) in
				connection with a proposed closure, consolidation, or limitation on access
				referred to in subparagraph (A), the Commissioner shall give such individual an
				opportunity for a hearing with respect to the closure, consolidation, or
				limitation on access. The request for the hearing shall be considered timely
				only if it is made not later than 30 days before the proposed date of the
				closure, consolidation, or limitation on access. The Commissioner shall submit
				to the Committee on Ways and Means of the House of Representatives, the
				Committee on Finance of the Senate, and each Member of the Congress
				representing a State or congressional district in which the affected office or
				offices are located the Commissioner’s findings based on the hearing and a
				description of any action taken or to be taken by Commissioner on the basis of
				such findings.
								(B)A showing described in subparagraph
				(A) shall consist of a showing that—
									(i)the determination of the Commissioner
				to close a field or hearing office, consolidate field or hearing offices, or
				impose a new limitation on access to a field or hearing office is arbitrary,
				capricious, an abuse of discretion, not in accordance with law, or not based on
				substantial evidence; or
									(ii)the Commissioner has failed to
				observe procedures required by law in connection with the closure,
				consolidation, or new limitation on
				access.
									.
				(2)Effective
			 dateThe amendment made by paragraph (1) of this subsection shall
			 apply with respect to closures and consolidations of field or hearing offices
			 and impositions of new limitations on access to such offices occurring after
			 the cessation of the moratorium under subsection (a) of this section.
				
